DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosking (US 2012/0287554).
Regarding claim 1, Hosking discloses (fig. 1 & 10) a thin film capacitor comprising: a capacitive insulating film (abstract) having first (bottom) and second (top) surfaces opposite to each other; a first capacitive electrode (23) covering the first surface of the capacitive insulating film; and 
a second capacitive electrode (19, 21) covering the second surface of the capacitive insulating film and including a plurality of capacitor areas (fig. 1) divided by a slit (6) and a plurality of fuse areas (abstract – 7) connecting two of adjacent capacitor areas (squares – 4), wherein the second capacitive electrode (19, 21) has a structure in which a plurality of conductor films including a first conductor film (19) and a second conductor film lower in electrical resistivity than the first conductor film (21) are laminated (fig. 6).
Regarding claim 6, Hosking discloses the first conductor film (19) is positioned between the capacitive insulating film (see fig. 6) and the second conductor film (21), and wherein a conductor thickness of the second conductor film (21) in the fuse area is larger than a conductor thickness of the first conductor film (19) in the fuse area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosking (US 2012/0287554).
Regarding claim 7, Hosking discloses the claimed invention except for the second conductor film comprises Cu.
Copper is a well-known electrode material used in the film capacitor art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the second conductor film of Hosking using a copper material, since such a modification would form an electrode having excellent conductivity. 
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a thin film capacitor wherein:
A) a conductor width of the second conductor film in the fuse area is smaller than a conductor width of the first conductor film in the fuse area (claim 2); 
B) a conductor thickness of the second conductor film in the fuse area is smaller than a conductor thickness of the second conductor film in the capacitor area (claim 4); and 
C) the second conductor film is selectively removed in the fuse area (claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 108987109
US 20190348220
US 20190237253
US 20170047166
US 4,482,931

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848